Citation Nr: 1545687	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-14 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to be unable to secure or maintain substantially gainful employment due to service-connected disability; the evidence is not in equipoise in this matter.


CONCLUSION OF LAW

The criteria for schedular TDIU and referral of extraschedular TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in an October 2008 letter, prior to the rating decision on appeal.
VA met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further obtained a VA medical opinion in this matter.

Lastly, the Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II. Entitlement to TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2014).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation and Pension Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The veteran is not required to show 100% unemployability; the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet .App. 361, 363 (1993) (emphasis in original).  However, the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App.1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

In this case, the Veteran is service-connected for degenerative disc disease of the lumbar spine at 40 percent and ischemic heart disease at 20 percent.  The combined disability rating is 60 percent.  Therefore, the Veteran does not meet the criteria for schedular TDIU as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the lay and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

Also, the Board has considered whether referral for an extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b). However, in this case, the evidence does not more nearly reflect that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence of record shows that the Veteran attended 4 years of high school and no college; and that he has training in welding and electrical work.  See VA Form 21-8940 (July 23, 2008).  The Veteran reported that he last worked 40 hours a week as a "flagman" in January 2005 and that he has SSA disability.  Id.  An August 2008 letter from the Veteran's former employer reflects that the Veteran was employed from July 2002 to January 2003 as a flagman and was unable to continue due to a deteriorating back condition.

VA examinations dated in October 2008 and November 2008 reflects, by history, that the Veteran had been unemployed since 2003 and had last worked as a flagman on road construction but quit secondary to back pain.  He reported that he missed 2-4 weeks of work due to lower back symptoms.  On VA examination in October 2008, the examiner noted that pain was the Veteran's most limiting factor; there was no weakness, decreased endurance, or easy fatigability.  On the November 2008 VA examination, the examiner noted that the Veteran had a past medical history significant for chronic obstructive pulmonary disease, chronic low back pain, esophageal reflux disease, osteoporosis of the thoracic spine with compression fractures, and degenerative disk disease (DDD) at L4-5 and L5-S1.  The October 2008 VA examiner did not address the effect of the Veteran's DDD of the lumbosacral spine on his occupational functioning.  The November 2008 VA examiner opined that the Veteran was unable to work due to his osteoporosis and back pain.

In April 2009, VA received a page from a prescription pad of J.A. Mollura, M.D., undated, with a note that the Veteran was unable to obtain and maintain employment due to degenerative disc disease of the low back.  The signature was not legible.

An August 2015 VA medical opinion on employability noted that the Veteran had a history of past work experience in several different jobs to include, but not limited to, working as a welder, crane operator, a machinist, and a flagman on road construction.  The VA medical opinion reflects that the Veteran is not precluded from performing the physical acts required for sedentary type employment due to his service connected low back disability.  The opinion indicated that the Veteran's service-connected DDD at L5-S1 and L4-L5 would prevent him "from performing physically laborious occupation to include, but not limited to, lifting, climbing, and prolonged walking or standing."  However, the opinion further indicated that his condition "would not prevent the veteran from performing sedentary occupation with breaks to change position often."   Also, in regards to the Veteran's service connected heart disability, the medical opinion reflects that this condition did not preclude either physically laborious or sedentary work.  It was noted that the Veteran's most recent LVEF shown in May 2011 was 50-55 %, which was within normal limits and is the most accurate indicator of cardiac status.

SSA records reflect that the Veteran was awarded disability due to a primary diagnosis for major depression and a secondary diagnosis of personality disorder.  He was previously denied SSA disability based on a primary diagnosis for "other disorder of bone and cartilage (osteoporosis)."  An SSA disability evaluation dated in August 1998 reflects that the Veteran was unemployed and had previously worked as a welder.  He was evaluated for depression, a nonservice-connected disorder.  Medical history of osteoporosis and vertebral fractures due to osteoporosis were noted, which are nonservice-connected disabilities.

The Board has reviewed the VA treatment records in the claims file, but these are silent in regard to the functional impact of the Veteran's service-connected disorders on his ability to obtain and retain employment.

To the extent that the Veteran reports that he is unable to secure and follow a substantially gainful occupation due to service-connected disability, the Board finds that this is not borne out by the record.  While the Veteran is unemployed and is unable to perform physically laborious work due to his service-connected low back disability, he has no service-connected impairment of body or mind that precludes sedentary employment.

Although the Veteran submitted a favorable medical opinion from Dr. Mollura (undated), this opinion appears hastily made as it was recorded on a prescription pad and the opinion does not indicate or describe any of the functional limitations imposed by the Veteran's service-connected degenerative disc disease of the lumbar spine which preclude his ability to perform the mental and physical acts required for employment.  Thus, this opinion has diminished probative value.  The Board assigns greater probative value to the August 2015 medical opinions as they reflect a review of the record and address the physical limitations imposed or not by the Veteran's service-connected disabilities.  Notably, neither service connected disorder interfered with the Veteran's ability to perform sedentary-type work.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The SSA records do not weigh in favor of the Veteran's claim as these show he has been deemed disabled due to medical disorders in addition to or other than those for which service connected has been established, i.e. psychiatric disability.

Review of the record shows a significant body of evidence indicating that the Veteran incurred fractures due to his osteoporosis (not in his back) and his wife reported in June 2015 that he was an inpatient due to the recent fractures.  The Board sympathizes with the Veteran's medical problems; however, the Veteran is not service connected for osteoporosis to include any fractures secondary thereto or his old thoracic spine fractures.

On balance, the evidence shows that the Veteran is not unable to obtain or retain gainful employment due solely to service-connected disorders.  Therefore, application of 38 C.F.R. § 4.16(b) governing extraschedular TDIU is not warranted.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  See Gilbert, supra.


ORDER

A total disability evaluation due to individual unemployability (TDIU) resulting from service-connected disability is denied. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


